DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claims 26-31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 8-16 and 21-25, drawn to a package, classified in H01L25/0652
II. Claim 26-31, drawn to a manufacturing method of a package, classified in H01L21/4857.
The inventions are distinct, each from the other because of the following reasons: The package as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, instead of encapsulating at least one memory component in the first insulating encapsulation (additive process), the encapsulant could be deposited first and then recessed to accommodate the memory component (subtractive process).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes /subclasses, electronic resources, employing different search strategies and/or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
26.  (Cancelled)  A manufacturing method of a package, comprising: providing a first insulating encapsulation; encapsulating at least one memory component in the first insulating encapsulation, wherein the at least one memory component comprises a stacked memory structure molded in a molding compound, wherein the first insulating encapsulation comprises a covering portion and a side wall portion, the covering portion overlaying an upper surface of the stacked memory structure, and the side wall portion surrounds sidewalls of the at least one memory component; providing a second insulating encapsulation; encapsulating the at least one memory component and a semiconductor chip structure in the second insulating encapsulation and exposing the covering portion of the first insulating encapsulation from the second insulating encapsulation, wherein the first insulating encapsulation is sandwiched between the second insulating encapsulation and the molding compound, wherein the semiconductor chip structure is embedded in the second insulating encapsulation and arranged aside the at least one memory component; and overlaying and electrically connecting a redistribution structure to the at least one memory component and the semiconductor chip structure.  
27.  (Cancelled)  The method of claim 26, further comprising, prior to providing the first insulating encapsulation and the second insulating encapsulation, providing a carrier and 4Customer No.: 31561 Application No.: 16/801,171 Docket No.: 094305-US-PA disposing the at least one memory component and the semiconductor chip structure on the carrier, wherein the at least one memory component has a thickness different from a thickness of the semiconductor chip structure.  
28.  (Cancelled)  The method of claim 27, further comprising planarizing a first encapsulation material and a second encapsulation material to form the first insulating encapsulation and the second insulating encapsulation and to make the thickness of the at least one memory component equal to the thickness of the semiconductor chip structure.  
29.  (Cancelled) The method of claim 26, wherein a material of the molding compound is different from a material of the first encapsulation material and a material of the second encapsulation material.  
30.  (Cancelled)  The method of claim 26, further comprising providing an underfill layer filled between the redistribution structure and an upper surface of the at least one memory component.  
31.  (Cancelled) The method of claim 26, further comprising forming a plurality of conductive posts above an upper surface of the at least one memory component prior to the step of encapsulating the at least one memory component with the first insulating encapsulation to electrically connect the at least one memory component and the redistribution structure.

Status of Application
In response to Office action mailed 05/24/2022, Applicants amended claim 16, cancelled claims 1-7 and 17-20, and added claims 21-31 in the response filed 08/03/2022.
Claim(s) 8-16 and 21-25 are pending examination.
Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
1.	Claims 8-16 and 21-25 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, a first insulating encapsulation; at least one memory component, encapsulated in the first insulating encapsulation, wherein the at least one memory component comprises a stacked memory structure molded in a molding compound, wherein the first insulating encapsulation comprises a covering portion and a side wall portion, the covering portion overlaying an upper surface of the stacked memory structure, and the side wall portion surrounds sidewalls of the at least one memory component; a second insulating encapsulation, encapsulating the at least one memory component and exposing the covering portion of the first insulating encapsulation, wherein the first insulating encapsulation is sandwiched between the second insulating encapsulation and the molding compound; a semiconductor chip structure, embedded in the second insulating encapsulation and arranged aside the at least one memory component; and a redistribution structure, overlaying and electrically connected to the at least one memory component and the semiconductor chip structure.  Claims 9-16 and 21-25 would be allowable, because they depend on allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895


/KYOUNG LEE/Primary Examiner, Art Unit 2895